Exhibit 99.1 Almost Family, Inc. Steve Guenthner (502) 891-1000 FOR IMMEDIATE RELEASEJuly 30, 2015 Almost Family Reports Second Quarter 2015 Results Louisville, KY, July 30, 2015 – Almost Family, Inc. (Nasdaq: AFAM), a leading regional provider of home health nursing and personal care services, announced today its financial results for the period from April 4, 2015 to July 3, 2015. Second Quarter Highlights: · Net service revenues of approximately $127 million · Net income attributable to Almost Family, Inc. of $5.0 million, $0.52 per diluted share versus $0.42 in the second quarter of 2014 · Adjusted earnings from home health operations (1) of $5.3 million, $0.55 per diluted share versus $0.52 in the second quarter of 2014 · Adjusted EBITDA from home health operations (1) of $10.6 million · Free cash flow reduced debt, net of cash by $8.2 million · WillCare acquisition expected to close in third quarter of 2015 See Non-GAAP Financial Measures starting on page 11 Management Comments William Yarmuth, Chairman and Chief Executive Officer, commented:“We are pleased with our overall results and look forward to further progress as we move through the balance of the year and into 2016.We are excited about the work in our Healthcare Innovations segment with the addition of Ingenios and its management team as well as the upcoming addition of Willcare to our family of providers. Steve Guenthner, President added: “We’re pleased that our efforts enabled us to generate nice earnings, make some progress reducing our AR DSO and use our operating cash flows for the quarter to pay down debt by over $8 million.With regard to the proposed Medicare rule for 2016, we find the Value Based Purchasing concept intriguing and will be developing comments and action plans as we learn more.” Yarmuth concluded: “I want to thank all of our over 11,000 Almost Family team members for their commitment to our Senior Advocacy approach to making our patients lives better by helping them to remain living in their homes.” Almost Family Reports Second Quarter 2015 Results Page 2 July 30, 2015 Second Quarter Financial Results VN segment net revenues increased to $97.7 million from $96.8 million in the prior year and were the second highest quarterly VN net revenues in Company history.Total Medicare admissions grew by 2.2% to 22,367 from 21,876.VN segment contribution of $12.4 million or 12.6% of revenue remained consistent with the same period of last year and the first quarter of 2015. PC segment net revenues increased 4.7% to a record $29.5 million in 2015 from $28.2 million in 2014.PC segment contribution increased 6.4% to a record $3.7 million as compared to $3.5 million in the same period of last year. Net cash from operating activities of $8.8 million was generated in the three months ended July 3, 2015.The Company noted that it has reduced days sales outstanding in accounts receivable and expects to continue to make progress in this area over the next two quarters. The effective tax rate for the second quarter of 2015 was 40.3% compared to 39.2% for the second quarter of 2014.The higher income tax rate in 2015 occurred primarily due to the expiration of the Work Opportunity Tax Credit in 2015. Year to Date Financial Results VN segment net revenues increased by $7.3 million to $197.3 million from $189.9 million in the prior year.VN segment net revenues were a record high for the six-month period.Medicare admissions grew by 4.0% to 46,089 from 44,337.VN segment contribution of $24.8 million or 12.6% of revenue increased 17% over $21.2 million in the same period of last year. PC segment net revenues increased $3.2 million or 5.9% to a record $58.2 million in 2015 from $55.0 million in 2014.PC segment contribution increased 7.5% to a record $6.6 million as compared to $6.1 million in the same period of last year. Net cash from operating activities of $5.0 million was generated in the six months ended July 3, 2015.Investing activities used $5.1 million of cash in acquisitions, investments and capital expenditures. The effective tax rate for the first half of 2015 was 40.4% compared to 39.7% for the first half of 2014.The higher income tax rate in 2015 occurred primarily due to the expiration of the Work Opportunity Tax Credit in 2015. Recent Corporate Developments · On July 23, 2015, the Company acquired 100% of the equity of Ingenios Health Co. for approximately 260,000 shares of the Company’s common stock plus $2 million in cash.Ingenios is a leading provider of technology enabled in-home clinical assessments for Medicare Advantage, Managed Medicaid and Commercial Exchange lives in 7 states and Washington, D.C.The operating results of Ingenios will be reported in the Company’s Healthcare Innovations business segment. Almost Family Reports Second Quarter 2015 Results Page 3 July 30, 2015 · On February 24, 2015 the Company signed a definitive agreement to acquire the stock of WillCare. WillCare, based in Buffalo NY, reported $72 million in revenue in 2014 with VN and PC branch locations in New York, Connecticut and Ohio.The purchase price is expected to total between $46 million and $53 million based on changes in earnings and working capital between execution of the definitive agreement and the current expected close in the third quarter of 2015 pending final New York regulatory approval, which is to be heard on August 6, 2015.The transaction will be funded by borrowings under the Company’s bank credit facility.On March 1, 2015, the Company acquired the stock of WillCare’s Ohio operations for $3 million. · Effective with the first quarter of 2015 the Company adopted a 52-53 fiscal reporting calendar under which it will report its annual results going forward in four equal 13-week quarters.Every fifth year, one quarter will include 14 weeks and that year will include 53 weeks of operating results.Once fully adopted, this approach will help minimize the impact of calendar differences when comparing different historical periods. · As a result of the change in the fiscal reporting calendar, the quarter ended April 3, 2015 and the year to date period January 1, 2015 through July 3, 2015 included 3 more days of results than they would have had if the change not been made.The three month period for the second quarter of 2015, which includes operating results from April 4, 2015 through July 3, 2015 had the same number of days it would have had if the reporting calendar change had not been made.However the Independence Day holiday observed on July 3, 2015 would have otherwise been reported in the next period.Including the Independence Day holiday reduced diluted EPS by $0.03 in the current period. Medicare Proposed Rule for 2016 On July 10, 2015, the Centers for Medicare and Medicaid Services (CMS) issued its proposed rule for 2016.CMS is proposing a 1.8% rate cut consisting of a 2.9% market basket update minus a 0.6% productivity adjustment, a 2.5% rebasing cut and a 1.72% case mix adjustment.CMS is proposing to implement a “Value Based Purchasing” (VBP) demonstration in 9 states under which certain 2016 agency specific performance measures would be used to establish individual agency reimbursement rates for 2018.The proposed rule is currently open for comment.The final rule is expected to be released in late October 2015. Almost Family Reports Second Quarter 2015 Results Page 4 July 30, 2015 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) (UNAUDITED) Three month period ended Six month period ended July 3, 2015 June 30, 2014 July 3, 2015 June 30, 2014 Net revenues $ Cost of service revenues (excluding depreciation & amortization) Gross margin General and administrative expenses: Salaries and benefits Other Deal, transition and other Total general and administrative expenses Operating income Interest expense, net ) Income before income taxes Income tax expense ) Net income from continuing operations Discontinued operations: Loss from operations, net of tax of ($9), ($41), ($5) and ($90) ) ) (8 ) ) Net income Net income - noncontrolling interests ) Net income attributable to Almost Family, Inc. $ Per share amounts-basic: Average shares outstanding Income from continuing operations attributable to Almost Family, Inc. $ Discontinued operations - ) - ) Net income attributable to Almost Family, Inc. $ Per share amounts-diluted: Average shares outstanding Income from continuing operations attributable to Almost Family, Inc. $ Discontinued operations - ) - ) Net income attributable to Almost Family, Inc. $ Almost Family Reports Second Quarter 2015 Results Page 5 July 30, 2015 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) July 3, 2015 ASSETS (UNAUDITED) December 31, 2014 CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable - net Prepaid expenses and other current assets Deferred tax assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT - NET GOODWILL OTHER INTANGIBLE ASSETS OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued other liabilities Current portion - notes payable and capital leases 34 51 TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Revolving credit facility Deferred tax liabilities Other TOTAL LONG-TERM LIABILITIES TOTAL LIABILITIES NONCONTROLLING INTEREST - REDEEMABLE - HEALTHCARE INNOVATIONS STOCKHOLDERS' EQUITY: Preferred stock, par value $0.05; authorized 2,000 shares; none issued or outstanding - - Common stock, par value $0.10; authorized 25,000; 9,633 and 9,574 issued and outstanding Treasury stock, at cost, 103 and 94 shares of common stock ) ) Additional paid-in capital Noncontrolling interest - nonredeemable ) ) Retained earnings TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ Almost Family Reports Second Quarter 2015 Results Page 6 July 30, 2015 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Six month period ended July 3, 2015 June 30, 2014 Cash flows of operating activities: Net income $ $ Loss on discontinued operations, net of tax (8 ) ) Net income from continuing operations Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Provision for uncollectible accounts Stock-based compensation Deferred income taxes Change in certain net assets and liabilities, net of the effects of acquisitions: Accounts receivable ) ) Prepaid expenses and other current assets ) Other assets 26 1 Accounts payable and accrued expenses ) ) Net cash provided by (used in) operating activities ) Cash flows of investing activities: Capital expenditures ) ) Cost basis investment ) - Acquisitions, net of cash acquired ) ) Net cash used in investing activities ) ) Cash flows of financing activities: Credit facility borrowings Credit facility repayments ) ) Debt issuance fees ) - Proceeds from stock option exercises 68 39 Purchase of common stock in connection with share awards ) ) Tax impact of share awards ) Payment of special dividend in connection with share awards ) ) Principal payments on notes payable and capital leases ) ) Net cash used in financing activities ) ) Cash flows from discontinued operations Operating activities 30 Investing activities - - Net cash provided by discontinued operations 30 Net change in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Almost Family Reports Second Quarter 2015 Results Page 7 July 30, 2015 ALMOST FAMILY, INC. AND SUBSIDIARIES RESULTS OF OPERATIONS (UNAUDITED) (In thousands) Three months ended July 3, 2015 June 30, 2014 Change Amount % Rev Amount % Rev Amount % Home Health Operations Net service revenues: Visiting Nurse $ % $ % $ % Personal Care % Operating income before corporate expenses: Visiting Nurse % % ) -0.7 % Personal Care % Healthcare Innovations Revenue ) -49.2 % Operating loss before noncontrolling interest ) NM ) NM 25 -5.9 % Corporate expenses % % ) -5.1 % Deal and transition costs % % ) -83.4 % Operating income % % % Interest expense, net ) -0.3
